
	
		I
		112th CONGRESS
		1st Session
		H. R. 2694
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Culberson (for
			 himself, Mr. Poe of Texas,
			 Mrs. Blackburn,
			 Mr. McKinley,
			 Mr. McCaul,
			 Mr. Paul, and
			 Mr. Sam Johnson of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To firewall the Medicare Trusts Funds by restoring to
		  those Trust Funds funds transferred by the Patient Protection and Affordable
		  Care Act.
	
	
		1.Short title; references to
			 PPACA
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Firewall Act of
			 2011.
			(b)ReferencesIn
			 this Act, the term PPACA means the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as amended by the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152).
			2.Defunding of
			 certain PPACA provisions to restore funding to Medicare Trust Funds
			(a)Defunding new
			 duties for consensus-Based entities and multi-Stakeholder group input (Section
			 3014(c))
				(1)In
			 generalSection 3014(c) of PPACA is amended—
					(A)by striking
			 through 2014 and inserting through 2011;
			 and
					(B)by striking
			 shall remain available until expended and inserting shall
			 remain available through the date of the enactment of the
			 Medicare Firewall Act of
			 2011.
					(2)Restoration to
			 Medicare trust funds of unobligated amounts that were
			 transferredOf the funds transferred under such section on or
			 before the date of the enactment of this Act, the unobligated balance shall be
			 transferred back into the Medicare Trust Fund or Funds from which it was
			 transferred.
				(b)Defunding of
			 independence at home demonstration program (Section
			 3024)
				(1)In
			 generalSubsection (h) of
			 section 1866E of the Social Security Act (42 U.S.C. 1395cc–5), as inserted by
			 section 3024 of PPACA, is amended—
					(A)by striking
			 2015 and inserting 2011; and
					(B)by striking
			 shall be available until expended and inserting shall be
			 available through the date of the enactment of the
			 Medicare Firewall Act of
			 2011.
					(2)Restoration to
			 Medicare trust funds of unobligated amounts that were transferredOf the funds transferred under such section
			 1866D(h) on or before the date of the enactment of this Act, the unobligated
			 balance shall be transferred back into the Medicare Trust Fund or Funds from
			 which it was transferred.
				(c)Defunding
			 community-Based care transitions program (Section
			 3026)
				(1)In
			 generalSection 3026(f) of PPACA is amended—
					(A)by striking
			 the period of fiscal years 2011 through 2015 and
			 inserting fiscal year 2011; and
					(B)by striking
			 shall remain available until expended and inserting shall
			 remain available through the date of the enactment of the
			 Medicare Firewall Act of
			 2011.
					(2)Rescission of
			 unobligated balanceOf the
			 funds transferred under such section on or before the date of the enactment of
			 this Act, the unobligated balance shall be transferred back into the Medicare
			 Trust Fund or Funds from which it was transferred.
				(d)Defunding
			 demonstration project on separate payments for complex diagnostic laboratory
			 tests (Section 3113)
				(1)In
			 generalSection 3113(b) of
			 PPACA is amended by inserting after July 1, 2011 the following:
			 , except that the Secretary shall terminate such project as soon as
			 possible after the date of the enactment of the
			 Medicare Firewall Act of
			 2011..
				(2)Rescission of
			 unobligated balanceOf the
			 payments made under such section on or before the date of the enactment of this
			 Act, the unobligated balance shall be transferred back into the Medicare Trust
			 Fund or Funds from which it was transferred.
				(e)Defunding
			 outreach and assistance for low-Income programs (Section
			 3306)
				(1)In
			 generalSubsections
			 (a)(1)(B), (b)(1)(B), (c)(1)(B), and (d)(1)(B) of section 119 of the Medicare
			 Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note),
			 as amended by section 3306 of PPACA, are each amended—
					(A)in clause (ii), by
			 striking through 2012 and inserting and 2011;
			 and
					(B)by striking
			 shall remain available until expended and inserting shall
			 remain available through the date of the enactment of the
			 Medicare Firewall Act of
			 2011.
					(2)Rescission of
			 unobligated balanceOf the
			 amounts transferred under such subsections on or before the date of the
			 enactment of this Act, the unobligated balances shall be transferred back into
			 the Medicare Trust Fund or Funds from which it was transferred.
				(f)Defunding
			 Independent Payment Advisory Board (IPAB) (Section
			 3403)
				(1)In
			 generalSection 1899A of the Social Security Act (42 U.S.C.
			 1395kkk), as added by section 3403(a)(1) of PPACA, is repealed.
				(2)Conforming
			 amendments
					(A)Section 1805(b) of such Act (42 U.S.C.
			 1395b–6(b)) is amended by striking paragraph (4).
					(B)Section 207(c) of
			 title 18, United States Code, is amended by striking paragraph (3).
					(C)Section 10320 of
			 PPACA is amended by striking subsection (c).
					(g)Defunding
			 prevention and wellness evaluation (Section
			 4202(b))
				(1)In
			 generalSection 4202(b)(4) of PPACA (42 U.S.C. 300u–14) is
			 amended by striking shall remain available until expended and
			 inserting shall remain available through the date of the enactment of
			 the Medicare Firewall Act of
			 2011.
				(2)Rescission of
			 unobligated balanceOf the
			 amounts transferred under such section on or before the date of the enactment
			 of this Act, the unobligated balance shall be transferred back into the
			 Medicare Trust Fund or Funds from which it was transferred.
				(h)Defunding pilot
			 program for individuals residing in emergency declaration areas (Section
			 10323(b))
				(1)In
			 generalSection 1881A(b)(7) of the Social Security Act (42 U.S.C.
			 1395rr–1(b)(7)), as inserted by section 10323(b) of PPACA, is amended by adding
			 at the end the following: No such transfer shall be made after the date
			 of the enactment of the Medicare Firewall Act
			 of 2011..
				(2)Restoration of
			 unobligated balanceOf the
			 amounts transferred under such section on or before the date of the enactment
			 of this Act, the unobligated balance shall be transferred back into the
			 Medicare Trust Fund or Funds from which it was transferred.
				3.Accountability
			 for Trust Fund demonstration project expenditures
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Congress a report that describes covered
			 demonstration projects and identifies those projects for which initial period
			 of the project has—
				(1)not demonstrated
			 that the project has met the objectives specified for the project; or
				(2)resulted in net
			 expenditures from the Medicare Trust Funds.
				(b)Plan for
			 termination or modificationFor those covered demonstration projects
			 identified under subsection (a), the Secretary shall include the report under
			 such subsection a plan for the termination or modification of each such
			 project.
			(c)Covered
			 demonstration projectIn this section, the term covered
			 demonstration project means a demonstration, pilot, or similar project
			 undertaken with some or all funding from any of the Medicare Trust
			 Funds.
			
